entree om

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

 

 

8;
ou "tig

Honorable George B. Daniels <0D

United States District Court 9:39 OK,

Southern District of New York _ ,

500 Pearl Street, Courtroom 11A £ -

New York, NY 10007-1312

   

Re: Velasquez v. Rex Pipe Shop Inc., et al.
Case 1:19-cv-06901-GBD

Dear Judge Daniels: ek,
The undersigned represents the Plaintiff in the above-captioned case matter.

This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
Pretrial Conference in this matter is currently scheduled for January 22, 2019 at 9:30 a.m. in Your
Honor's Courtroom. To date, none of the Defendants have yet formally appeared and/or answered
in this matter, having been properly served [D.E. 8 & D.E. 9]. Yet, the undersigned received a
call from someone advising us that the Tenant Defendant owner was in the hospital and that he was
aware of the lawsuit. As such, in order to afford additional time for the Defendants to formally
appear and engage in productive subsequent settlement discussions, the undersigned hereby
respectfully requests a 30-day adjournment of next week’s Conference to a date in mid-
February, or any other date most convenient to this Honorable Court. Further, undersigned
counsel, has undertaken additional effort, including sending a follow-up Federal Express
correspondence to other Defendant, in order to encourage them to promptly appear in this matter

Thank you for your consideration of this second adjournment request.
Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 
